t c no united_states tax_court lenward c hood and barbara p hood petitioners v commissioner of internal revenue respondent hood’s institutional foods inc petitioner v commissioner of internal revenue respondent docket nos filed date h operated a sole_proprietorship and later incorporated hif which assumed the business of the sole_proprietorship h was sole shareholder and president and indispensable to the success of hif after hif was incorporated h was indicted and tried for criminal_tax_evasion and false declaration arising from the alleged failure to report income from the sole_proprietorship hif paid legal fees for h’s defense of the criminal charges held the facts of the instant cases are not materially distinguishable from the facts of jack’s maintenance contractors inc v commissioner tcmemo_1981_349 revd per curiam 703_f2d_154 5th cir in light of the reversal by the court_of_appeals for the fifth circuit we reconsider our holding held further because the payment of legal fees primarily benefited h it 1s a constructive_dividend to h and not deductible by hif to the extent jack’s maintenance contractors inc v commissioner tcmemo_1981_349 is inconsistent with this holding it is not followed held further because the legal fees were mr hood’s obligation hif may not deduct the expenses of another 48_tc_679 distinguished to the extent jack’s maintenance contractors inc v commissioner supra is inconsistent with this holding it is not followed philip l kellogg for petitioners alan r peregoy for respondent gale judge these cases were consolidated for trial briefing and opinion respondent determined the following deficiencies and accuracy-related_penalties for petitioners lenward c and barbara p hood’s calendar taxable_year and for petitioner hood’s institutional foods inc ’s taxable_year ended date sec_6662 a petitioner deficiency penalty lenward c barbara p hood dollar_figure sec_877 hood’s institutional foods inc big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and - - all rule references are to the tax_court rules_of_practice and procedure after concessions ’ the remaining issues for decision are whether petitioner hood’s institutional foods inc hif may deduct legal fees it paid to defend its sole shareholder petitioner lenward c hood against criminal_tax_evasion and false declaration charges that arose from the tax reporting for mr hood’s sole_proprietorship the business of which was later assumed by hif we hold that it may not whether petitioners lenward c hood and barbara p hood must include in income the amount of such legal fees paid_by hif during calendar_year we hold that they must whether hif is liable for the sec_6662 accuracy- related penalty with respect to the deduction of legal fees we hold that it is not liable findings_of_fact at the time of the filing of the petitions petitioners lenward c hood and barbara p hood resided in ft washington petitioner hood’s institutional foods inc hif concedes that it is not entitled to a dollar_figure deduction claimed in for vehicle expenses paid on behalf of mrs hood and that the resulting underpayment is subject_to a sec_6662 penalty petitioners lenward c and barbara p hood concede that their taxable_income should be increased by dollar_figure in due toa constructive_dividend from hif representing mrs hood’s vehicle expenses and that the resulting underpayment is subject_to a sec_6662 penalty - maryland and petitioner hif maintained its principal_place_of_business in the district of columbia from through date mr hood owned and operated a sole_proprietorship in the district of columbia under the trade_name hood’s institutional foods the sole_proprietorship engaged in the sale of food paper and plastic goods and related products to institutional customers primarily governmental entities mr hood incorporated hif on date commencing date through the time of trial the business formerly conducted by mr hood as a sole_proprietorship was conducted by hif mr hood was at all relevant times the sole shareholder of hif further mr hood supervised and managed all aspects of the business conducted through the sole_proprietorship and later by hif he was solely responsible for computing bid amounts negotiating bid amounts and deciding whether or not to bid for particular jobs his assistants made no important decisions without consulting him when he took vacations he spoke frequently with his assistants by telephone in short mr hood was indispensable to the continued successful operation of hif there was no written_agreement executed by mr hood and hif setting forth hif’s assumption of the assets and liabilities of the sole_proprietorship however hif paid all of the sole proprietorship’s accounts_payable and received payment on the sole proprietorship’s accounts_receivable mr hood caused the - - bank account of the sole_proprietorship to be transferred to the name of hif in date mr hood was indicted on two counts of criminal_tax_evasion under sec_7201 and two related counts of criminal false declaration under sec_7206 the allegations in the indictment related solely to the operation of and schedule c reporting of income from the sole_proprietorship for calendar years and neither hif nor mrs hood was charged in the indictment after a jury trial in date mr hood was acquitted on all counts during its taxable_year ended date hif paid dollar_figure in legal fees incurred in mr hood’s defense and deducted this amount on its return for that year at the end of its date taxable_year hif had retained earnings_of dollar_figure hif declared no dividends during that year prior to mr hood’s indictment respondent had issued a notice_of_deficiency to mr and mrs hood not at issue in these cases in which respondent determined that there were deficiencies and civil_fraud additions to tax applicable in each of the hoods’ taxable years through based on the operation of the sole_proprietorship in those years after mr hood’s acquittal mr and mrs hood entered into a settlement previously a substantial check had been drawn on this account to cover a security deposit and certain conversion costs for premises leased to hif - - agreement with respondent in which it was agreed that mr and mrs hood were liable for deficiencies and civil_fraud additions to tax for inter alia tax years and the amount of which was paid_by mr hood personally in separate statutory notices of deficiency issued to hif and to the hoods respondent determined that hif was not entitled to deduct the legal fees incurred during hif’s taxable_year ended date to defend mr hood ie dollar_figure and that mr and mrs hood received a constructive_dividend egqual to the legal fees paid_by hif during calendar_year namely dollar_figure opinion the central issue in these cases is whether hif may deduct the legal fees it paid for mr hood’s defense against criminal_tax_evasion and false declaration charges arising from mr hood’s reporting of the schedule c profit or loss from business income of a predecessor sole_proprietorship respondent contends that hif may not deduct the legal fees because their payment constitutes a constructive_dividend to mr hood and they otherwise do not qualify as ordinary and necessary business we take judicial_notice of the stipulated decision of this court entered in the referenced case under which the hoods agreed they were liable for deficiencies and additions to tax totaling dollar_figure plus additional_amounts computed a sec_50 percent of the interest on dollar_figure dollar_figure and dollar_figure for and respectively and were due an overpayment of dollar_figure for - expenses of hif under sec_162 conversely petitioners contend that the legal fees are deductible by hif as an ordinary and necessary business_expense and consequently are not a constructive_dividend to mr hood the parties base their arguments primarily on jack’s maintenance contractors inc v commissioner tcmemo_1981_349 revd per curiam 703_f2d_154 5th cir a case in which this court held in virtually identical circumstances that the corporation was entitled to deduct the legal fees but on appeal was reversed by the court_of_appeals for the fifth circuit on the grounds that payment of the legal fees constituted a constructive_dividend to the shareholder the facts in jack’s maintenance contractors inc are not materially distinguishable from the facts of the instant cases respondent effectively concedes that the legal fees are ordinary and necessary business_expenses of mr hood having taken the position at trial and on brief that in the event it is decided that hif’s payment of the legal fees is a constructive_dividend to mr hood he is entitled to a sec_162 deduction in the amount of the fees included in his income respondent determined that the legal fees constituted a constructive_dividend to mr hood and petitioners have not argued that the payment constituted compensation to him deductible by hif on that basis in any event when a corporation makes a payment to an individual who is both an employee and a shareholder the payment must have been intended as compensation when made in order to be deductible as such see 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir on its return hif deducted the legal fees on a separate schedule from the amounts it paid as compensation to mr hood --- - jack farmer owned a sole_proprietorship engaged in building repair and construction contracting he incorporated jack’s maintenance contractors inc which assumed the business of the sole_proprietorship he was president and sole shareholder of the corporation and vital to its operations three years after incorporation he and his spouse were indicted and tried for criminal_tax_evasion and false declaration with respect to the alleged failure to report income from the sole_proprietorship during years prior to incorporation the corporation paid the legal expenses in defending the criminal charges against mr and mrs farmer which were ultimately dismissed in this court’s opinion in jack’s maintenance contractors inc we allowed the corporate taxpayer a deduction for the legal expenses the commissioner argued that under the origin-of-the- claim test established in 372_us_39 the legal fees were not deductible by the corporation we found however that the origin-of the-claim test in gilmore addressed only whether the legal fees were nondeductible personal expenses or deductible business_expenses we petitioners point out that mrs hood was not indicted unlike the wife of the sole shareholder in jack’s maintenance contractors inc v commissioner tcmemo_1981_349 revd per curiam 703_f2d_154 5th cir thus while the payment of legal fees in jack’s maintenance contractors inc arguably benefited the shareholder’s wife it did not benefit mrs hood in the instant cases in other words there is arguably less benefit to mr hood than there was to the shareholder in jack’s maintenance contractors inc --- - concluded as the commissioner had conceded that the fees were business rather than personal in origin and reasoned that the real issue in the case was whether one taxpayer may deduct the expenses of another relying on the exception in 48_tc_679 to the general_rule that a taxpayer may not deduct the expenses of another see 308_us_488 we held that the legal fees were deductible by the corporation because the corporation had a sufficient business_purpose in paying what were concededly the expenses of another its shareholder employee farmer namely ensuring its continued operations because farmer was an indispensable employee we further relied on 153_f2d_323 8th cir affg a memorandum opinion of this court in which a corporate successor to a partnership was allowed to deduct legal fees with respect to the settlement of outstanding claims against the parnership in jack’s maintenance contractors inc the appropriate treatment by mr farmer of the legal fees was not before us and we did not address the question of whether the corporation’s payment of the fees was a constructive_dividend the court_of_appeals reversed holding that the fees were not deductible by the corporation on two grounds first the court_of_appeals held that the legal fees were not deductible because they constituted a constructive_dividend in finding a - constructive_dividend the court_of_appeals applied the test of whether the payment primarily benefited the shareholder or the corporation and concluded that the shareholder was the primary beneficiary as a second ground the court_of_appeals held that in any event the legal fees were the personal expenses of the shareholder and not an ordinary and necessary business_expense of the corporation the court_of_appeals analogized the legal expenses to the shareholder’s medical_expenses both of which were personal in its view and concluded that any rule which permitted a corporate deduction of a shareholder’s personal expenses on the grounds that the corporation’s payment ensured the continued availability of an indispensable employee would be far too broad 703_f2d_154 5th cir revg per curiam tcmemo_1981_349 the corporation’s deduction was therefore disallowed respondent advances two arguments in connection with the jack’s maintenance contractors inc case first respondent attempts to distinguish it from the instant cases by arguing that mr hood was not indispensable to hif unlike the shareholder in jack’s maintenance contractors inc we disagree as our findings_of_fact provide mr hood was just as indispensable to the business of hif as mr farmer was to the business of jack’s maintenance contractors inc second respondent asks us to adopt the approach used by the court_of_appeals over the approach used by this court in jack’s maintenance contractors inc ’ petitioners of course believe that jack’s maintenance contractors inc was decided correctly by this court and urge us to follow it upon reconsideration of our opinion in jack’s maintenance contractors inc and its reversal by the court_of_appeals we ’ respondent concedes that this court is not bound by the decision of the court_of_appeals for the fifth circuit as the appeals of the instant cases lie elsewhere see 100_tc_271 affd sub nom 29_f3d_98 2d cir 54_tc_742 affd 445_f2d_985 10th cir petitioners also argue that hif had a business_purpose in paying the legal fees because it was potentially liable as a transferee or successor of the sole_proprietorship for the deficiencies and penalties resulting from the hoods’ failure to report income of the sole_proprietorship we believe hif’s exposure to transferee_liability was insignificant petitioners’ reliance on bingham v goldberg marchesano kohlman inc a 2d d c for the proposition that hif would have been liable under state law as a transferee of the sole_proprietorship as a mere continuation is misplaced that case makes clear that under district of columbia law transferee_liability is not imposed under the mere continuation standard where the predecessor remains in existence as is the case here with mr hood moreover mr hood was able to and in fact did pay the deficiencies and additions to tax posited as the basis for hif’s purported transferee_liability in any event any business_purpose premised upon the speculative possibility of hif’s transferee_liability pales in comparison to the central business_purpose argued in jack’s maintenance contractors inc v commissioner supra and the instant cases namely the benefit of staying in business do not believe that we gave sufficient consideration to the possibility of a constructive_dividend nor do we think the facts in that case or the instant cases come within the terms of the exception in lohrke v commissioner supra to the general_rule that a taxpayer may not deduct the expenses of another we accordingly review these issues in the context of the instant cases our conclusion in jack’s maintenance contractors inc v commissioner supra relied in substantial part upon the holding in lohrke v commissioner supra that a taxpayer may deduct the payment of the expenses of another if the motive in so doing is to protect or promote the taxpayer’s business however lohrke as well as the cases on which it relied involved the payment by an individual of a corporation’s expenses where a corporation pays expenses_incurred by its sole or controlling shareholder as in the instant cases an additional issue not considered in lohrke is presented namely whether the corporation’s payment should be treated as in substance a distribution of earnings moreover arrangements between a corporation and a controlling shareholder should be closely scrutinized see 56_tc_1324 affd without published opinion 496_f2d_876 5th cir accordingly we agree with the court_of_appeals that consideration should have been given to whether there was a constructive_dividend in jack’s maintenance contractors inc in addition we believe lohrke is further distinguishable from the situation in the instant cases on the basis of the showing made by the taxpayer of the reasons for paying another’s expense in lohrke the taxpayer paid the expenses of another unable to do so here there has been no such showing a constructive_dividend arises where a corporation confers an economic benefit on a shareholder without the expectation of repayment even though neither the corporation nor the shareholder intended a dividend 73_tc_980 there is no question that the payment of mr hood’s legal fees was an economic benefit conferred without the expectation of repayment raising the question of a constructive_dividend however ‘not every corporate expenditure which incidentally confers economic benefit ona shareholder is a constructive_dividend ’ the crucial test of the existence of a constructive_dividend is whether ‘the distribution was primarily for the benefit of the shareholder ’ id pincite quoting 577_f2d_1206 5th cir the existence of some benefit to the corporation is not enough to permit a corporate deduction the in the instant cases unlike jack’s maintenance contractors inc v commissioner supra we have before us both the issue of the corporation’s entitlement to a deduction and the shareholder’s receipt of income arising from the corporation’s payment of the legal expenses court must weigh the benefit to the shareholder and the corporation and where the business justifications put forward are not of sufficient substance to disturb a conclusion that the distribution was primarily for shareholder benefit a constructive_dividend will be found 472_f2d_449 5th cir affg on this issue and revg and remanding on another issue tcmemo_1971_145 the determination of whether the shareholder or the corporation primarily benefits is a question of fact see id and the line between primarily for shareholder benefit and primarily for corporate benefit is often a difficult one to draw 496_f2d_1384 5th cir as for the showing that a taxpayer must make in order to deduct the expenses of another we note that in 48_tc_679 the taxpayer had shown that the expenses he paid to protect his own business were those of a corporation unable to make payment the taxpayer in lohrke held a majority interest in a corporation that had provided defective synthetic fiber to a customer the taxpayer individually carried on a separate trade_or_business of licensing the process to produce the synthetic fiber from which he derived substantial royalty income the customer suffered losses as a result of receiving the defective fiber but the corporation which was in serious financial difficulty was unable to compensate the -- - customer because the corporation was unable to pay the taxpayer guaranteed and ultimately paid the customer’s losses because he was concerned that otherwise his reputation in the industry and that of his patented process would be damaged we held that an exception existed to the general_rule that a taxpayer may not deduct the expenses of another the cases relied on in lohrke likewise involved the taxpayers’ payment of the obligations of others in financial difficulty see eg 282_f2d_614 5th cir revg and remanding tcmemo_1959_32 36_tc_886 31_tc_585 22_tc_430 thus under the lohrke line of cases the adverse consequences for the payor taxpayer’s business must be direct and proximate as is demonstrated in these cases by the impact on a payor’s business of an obligor’s inability to meet his obligations see also amw invs inc v commissioner tcmemo_1996_235 adverse effect on payor’s business must be clear direct and proximate concord instruments corp v commissioner tcmemo_1994_248 same the primary benefit test for a constructive_dividend and the standards under which a taxpayer may deduct the expenses of another both indicate that the showing a corporation must make to deduct the expenses of its shareholder is a strong one to avoid constructive_dividend treatment the taxpayer must show that the -- - corporation primarily benefited from the payment of the shareholder’s expenses we do not believe petitioners have shown that hif primarily benefited from the payment of mr hood’s legal expenses in these cases there is no evidence that in deciding to pay the legal fees genuine consideration was given to the corporate interests identified by petitioners namely loss of an indispensable employee if his legal expenses were not paid to the contrary it does not appear that hif’s failure to pay the legal fees would have caused it to go out of business mr hood in fact paid the deficiencies and civil_fraud additions to tax arising from the years for which he was indicted as well as strongly suggesting that he had the wherewithal to pay the legal fees associated with his criminal defense certainly there was no showing that he could not the evidence does not show that hif would have ceased operations if it did not pay the legal fees casting doubt on the claim that the primary purpose of the expenditure was to forestall this result the benefits to mr hood are obvious free legal representation for which he would otherwise have to pay to avoid incarceration and or a felony conviction in these circumstances the business justifications put forward are not of sufficient substance to disturb a conclusion that the distribution was primarily for shareholder benefit sammons v commissioner supra pincite on these facts we hold that mr hood not hif was the primary beneficiary of the payment of his legal fees for similar reasons we conclude that petitioners have not shown conditions sufficient to permit hif to deduct the expenses of another under the standards of lohrke v commissioner supra and like cases petitioners have not shown that mr hood was experiencing financial difficulty or was otherwise unable to pay his legal fees thus while the incarceration of mr hood might have caused hif to cease operations petitioners have not shown that hif’s failure to pay the legal fees would have led to mr hood’s incarceration the benefits to hif’s business of paying mr hood’s legal fees are not as direct and proximate as the connection demonstrated in lohrke where the corporation’s inability to compensate purchasers of its defective fabric prompted its shareholder who collected royalties from the fabric’s production process to make the compensatory payments finally our opinion in jack’s maintenance contractors inc v commissioner supra also relied upon the holding in 153_f2d_323 8th cir that a corporation could deduct legal fees paid in connection with resolving a liability transferred to it by a predecessor partnership in a sec_351 transaction upon reconsideration we believe holdcroft transp co is distinguishable in that case the liabilities were explicitly assumed by the corporation -- - and were the subject of litigation pending against the predecessor partnership at the time of the transfer ’ the legal fees were specifically incurred by the successor_corporation for the purpose of defending its interests in the pending litigation in the instant cases hif did not retain legal counsel to defend its interests in the criminal proceedings against mr hood hif was not indicted for the foregoing reasons we hold that hif’s payment of the legal fees was a constructive_dividend not deductible by hif during its taxable_year and taxable to mr hood as a dividend to the extent paid during calendar_year we hold further that hif is not entitled to a deduction for the legal fees it paid because they were the expenses of another and hif has not shown that the payment was made to protect or promote in these cases petitioners have not argued reliance on respondent’s positions announced in revrul_95_74 1995_2_cb_36 revrul_83_155 1983_2_cb_38 or revrul_80_198 1980_2_cb_113 in those rulings respondent permitted transferee corporations to deduct certain liabilities including contingent liabilities transferred from predecessors in sec_351 transactions in various circumstances ‘t hif had earnings_and_profits well in excess of the amount of the legal fees paid and petitioners have not disputed that the payment was made out of earnings_and_profits see sec_301 cc a its own trade_or_business under the standards of lohrke v commissioner supra and similar cases ’ the remaining issue for consideration is whether hif is liable for the accuracy-related_penalty under sec_6662 and b negligence or disregard of rules or regulations with respect to the claimed deduction for the payment of legal fees the term negligence includes any failure to make a reasonable attempt to comply with the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 given that hif’s reporting position was consistent with our holding in jack’s maintenance contractors inc v commissioner supra we find there was no negligence or disregard of rules or regulations on the part of hif to reflect the foregoing decisions will be entered under rule reviewed by the court wells chabot cohen parr ruwe whalen colvin halpern beghe chiechi foley vasquez thornton and marvel jj agree with this opinion laro j concurs in result only because we conclude that petitioner hif does not come within the terms of the exception provided in 48_tc_679 we do not consider the impact of the origin-of-the-claim doctrine announced in 372_us_39 on the deduction of the legal expenses of another by a taxpayer meeting the terms of the exception provided in lohrke
